
	
		I
		112th CONGRESS
		1st Session
		H. R. 1384
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Heller (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to temporarily
		  increase the investment tax credit for geothermal energy
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Geothermal Tax Parity Act of
			 2011.
		2.Temporary
			 increase in investment tax credit for geothermal energy property
			(a)In
			 generalSubclause (II) of
			 section 48(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by
			 striking paragraph (3)(A)(i) and inserting clause (i) or
			 (iii) of paragraph (3)(A).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			
